              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DALE L. FERGUSON and                   :    Civil No. 1:19-cv-401
GEORGIA A. FERGUSON,                   :
                                       :
                Plaintiffs,            :
                                       :
           v.                          :
                                       :
USAA GENERAL INDEMNITY                 :
COMPANY,                               :
                                       :
                Defendant.             :   Judge Sylvia H. Rambo

                                 ORDER
     In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

     (1) Defendant’s motion to sever Plaintiffs’ causes of action and stay
         discovery (Doc. 11) is DENIED;

     (2) Plaintiffs’ request that the court conduct an in camera review of
         Defendant’s claims file is DENIED; and

     (3) Defendant is ORDERED to provide an amended privilege log, in
         the manner described in the accompanying memorandum, to
         Plaintiffs within fourteen days of this order being entered.

                                                    /s/ Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge
Date: December 5, 2019
